                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. S:12-CR-275-D



UNITED STATES OF AMERICA,                    )
                                             )
                 v.                          )               ORDER
                                             )
DERRICK DONNELL MABRY,                       )
                                             )
                            Defendant.       )


       The United States shall file a response to defendant's motion to reduce sentence [D.E. 106].

The response is due not later than August 28, 2020.

       SO ORDERED. This~ day of August 2020.




                                                         J!iC.DEVERID
                                                         United States District Judge




          Case 5:12-cr-00275-D Document 107 Filed 08/04/20 Page 1 of 1
